DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 01/04/2022 has been entered.  Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "the second fluid-filled segment being… symmetrical to the first fluid-filled segment".  Although Fig. 7 of the instant application appears to show two fluid-filled segments are generally symmetrical, Fig. 7 does not provide sufficient support to the term "symmetrical" since Applicant does not state that the drawing is to scale in the original disclosure. In addition, the original specification fails to set forth the claimed feature with respect to the term "symmetrical".  Further, it is noted that a phrase "generally symmetrical" instead of "symmetrical" is used in the amended specification filed on 01/04/2022, which indicates that Applicant is aware that "symmetrical" and "generally symmetrical" have different scopes.  Therefore, claiming the above limitation toward "symmetrical" must be cancelled from the claim, since the claim appears to be new matter. 
	Similarly, claim 11 recites the limitation "the second fluid-filled segment being symmetrical to the first fluid filled segment", which does not find sufficient support in the original disclosure as addressed above for claim 1.  Therefore, claiming the above limitation toward "symmetrical" must be cancelled from the claim, since the claim appears to be new matter.
Claims 2-10 and 12-20 each depend from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Passke (US Des. 364,036).
	Regarding claim 1, Passke discloses a bladder (a bladder for a shoe sole; figs. 1-2; description) comprising: 
a first fluid-filled segment (see annotated fig. 2) including a first terminal end (see annotated fig. 2) and a second terminal end (see annotated fig. 2) disposed on opposite ends of the first fluid-filled segment (see annotated fig. 2) along a first longitudinal axis of the first fluid- filled segment (see annotated fig. 2); and 
a second fluid-filled segment (see annotated fig. 2) including a third terminal end (see annotated fig. 2) and a fourth terminal end (see annotated fig. 2) disposed on opposite ends of the second fluid-filled segment (see annotated fig. 2) along a second longitudinal axis of the second fluid-filled segment (see annotated fig. 2), the second fluid-filled segment being (i) spaced apart from the first fluid-filled segment (see annotated fig. 2) in a first direction (a transverse direction; see annotated fig. 2) transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 2); (ii) generally symmetrical to the first fluid-filled segment (see annotated fig. 2); and (iii) convergent with the first fluid-filled segment (see annotated fig. 2) with the first terminal end and the third terminal end being disposed closer to one another than the second terminal end and the fourth terminal end (see annotated fig. 2).  
Passke does not explicitly disclose wherein the second fluid-filled segment being symmetrical to the first fluid-filled segment.  However, Fig. 2 of Passke does appear to show that the wherein the second fluid-filled segment being symmetrical to the first fluid-filled segment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the second fluid-filled segment as disclosed by Passke, with wherein the second fluid-filled segment being symmetrical to the first fluid-filled segment, in order to match the general shape of a rear part of a shoe sole.
Regarding claim 2, Passke discloses the bladder of Claim 1, and further discloses the bladder further comprising a third fluid-filled segment (see annotated fig. 2) extending between the first fluid-filled segment and the second fluid-filled segment (see annotated fig. 2).  
Regarding claim 3, Passke discloses the bladder of Claim 2, and further discloses wherein the third fluid-filled segment fluidly couples the first fluid-filled segment and the second fluid-filled segment (see annotated fig. 2).  
Regarding claim 4, Passke discloses the bladder of Claim 2, and further discloses wherein the third fluid-filled segment is disposed transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 2).  
Regarding claim 5, Passke discloses the bladder of Claim 2, and further discloses the bladder further comprising a fourth fluid-filled segment (see annotated fig. 2) and a fifth fluid-filled segment (see annotated fig. 2) disposed on opposite sides of the third fluid-filled segment (see annotated fig. 2), the fourth fluid-filled segment and the fifth fluid-filled segment extending in a direction transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 2).
Regarding claim 6, Passke discloses the bladder of Claim 5, and further discloses wherein the fourth fluid-filled segment and the fifth fluid- filled segment couple the first fluid-filled segment and the second fluid-filled segment (see annotated fig. 2).
Passke does not explicitly disclose wherein the fourth fluid-filled segment and the fifth fluid- filled segment fluidly couple the first fluid-filled segment and the second fluid-filled segment.  However, one ordinary skill of the art would recognize that segments of a bladder are generally fluidly connected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the bladder as disclosed by Passke, with wherein the fourth fluid-filled segment and the fifth fluid- filled segment fluidly couple the first fluid-filled segment and the second fluid-filled segment, in order to provide a bladder for a shoe sole with fluidly-connected segments for cushioning a user's foot. 
Regarding claim 10, Passke discloses the bladder of Claim 1, and further discloses wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis (figs. 3-4 show a left side view and a right side view of the bladder respectively; see figs. 3-4 and annotated fig. 2; description). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Passke (US Des. 364,036) in view of Case (US 2017/0265566 A1).
Regarding claim 7, Passke discloses the bladder of Claim 5, and further discloses the bladder further comprising a connecting area extending between the third fluid-filled segment and the fourth fluid-filled segment and between the third fluid-filled segment and the fifth fluid-filled segment (see fig. 2). 
Passke does not explicitly disclose wherein the connecting area is a web area.  However, Case teaches a bladder (bladder 300; fig. 1; para. 0042) comprising: a first fluid-filled segment (segment 312; fig. 5; para. 0044) including a first terminal end (see annotated fig. 5) and a second terminal end (see annotated fig. 5) disposed on opposite ends of the first fluid-filled segment along a first longitudinal axis of the first fluid-filled segment (segment 312 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046); and a second fluid-filled segment (segment 311; fig. 5; para. 0044) including a third terminal end (segment 311 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046) and a fourth terminal end (see annotated fig. 5) disposed on opposite ends of the second fluid-filled segment along a second longitudinal axis of the second fluid-filled segment (see annotated fig. 5), the second fluid-filled segment being spaced apart from the first fluid-filled segment in a first direction transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 5) and convergent with the first fluid-filled segment (converge at least around the middle parts of the first and second fluid-filled segments; see fig. 5), wherein the bladder further comprising a third fluid-filled segment (segment 315; fig. 5; para. 0044) extending between the first fluid-filled segment and the second fluid-filled segment (see fig. 5; para. 0044), and a fourth fluid-filled segment (segment 314; fig. 5; para. 0044) and a fifth fluid-filled segment (segment 316; fig. 5; para. 0044) disposed on opposite sides of the third fluid-filled segment (see fig. 5) in a direction extending along the first longitudinal axis and the second longitudinal axis (see annotated fig. 5), the bladder further comprising a connecting web area (web area 308; fig. 5; paras. 0043-0044) extending between the third fluid-filled segment and the fourth fluid-filled segment and between the third fluid-filled segment and the fifth fluid-filled segment (see fig. 5; paras. 0043-0044).  Passke and Case are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the connecting area as disclosed by Passke, with wherein the connecting area is a web area, in order to flexibly connect all the segments of the bladder thereby cushioning a user's foot.
Regarding claim 8, Passke and Case, in combination, disclose the bladder of Claim 7, but Passke does not explicitly disclose wherein the web area is recessed from a plane extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder.   However, Case teaches wherein the web area is recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302; therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (a plane along upper layer 301; see annotated fig. 8) extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder (upper layer 301 forms a first outer surface of segments 314, 315, 316 on an upper side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the web area, with wherein the web area is recessed from a plane extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder, as taught by Case, in order to providing a suitable configuration of the web area for flexibly connecting all the segments of the bladder thereby cushioning a user's foot.
Regarding claim 9, Passke and Case, in combination, disclose the bladder of Claim 8, but Passke does not explicitly disclose wherein the web area is recessed from a plane extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder, the second side of the bladder being formed on an opposite side of the bladder than the first side.  However, Case teaches wherein the web area is recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302; therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (see annotated fig. 8) extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder (lower layer 302 forms a second outer surface of segments 314, 315, 316 on a lower side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082), the second side of the bladder being formed on an opposite side of the bladder than the first side (the lower side of the bladder is on an opposite side of the upper side; see fig.5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the web area, with wherein the web area is recessed from a plane extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder, the second side of the bladder being formed on an opposite side of the bladder than the first side, as taught by Case, in order to providing a suitable configuration of the web area for flexibly connecting all the segments of the bladder thereby cushioning a user's foot.
Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Passke (US Des. 364,036) in view of Park (KR 20020014022 A).
 Regarding claim 11, Passke discloses a bladder for an article of footwear (a bladder for a shoe sole; figs. 1-2; description) comprising:
a first fluid-filled segment (see annotated fig. 2) including a first terminal end (see annotated fig. 2) and a second terminal end (see annotated fig. 2) disposed on opposite ends of the first fluid-filled segment (see annotated fig. 2) along a first longitudinal axis of the first fluid-filled segment (see annotated fig. 2), the first longitudinal axis extending in a first direction (in a direction upwards shown in annotated fig. 2); 
a second fluid-filled segment (see annotated fig. 2) spaced apart from the first fluid-filled segment in a second direction transverse to the first direction (see annotated fig. 2) and including a third terminal end (see annotated fig. 2) and a fourth terminal end (see annotated fig. 2) disposed on opposite ends of the second fluid-filled segment (see annotated fig. 2) along a second longitudinal axis of the second fluid-filled segment (see annotated fig. 2) with the third terminal end being spaced apart from the first terminal end by a first distance (see annotated fig. 2) and the fourth terminal end being spaced apart from the second terminal end by a second distance (see annotated fig. 2) different than the first distance (see annotated fig. 2), the second fluid-filled segment being generally symmetrical to the first fluid filled segment (see annotated fig. 2); and 
a third fluid-filled segment (see annotated fig. 2) extending in the second direction between the first fluid- filled segment and the second fluid-filled segment (see annotated fig. 2).
Passke does not explicitly disclose the article of footwear, and wherein the first direction is from a heel region of the article of footwear to a forefoot region of the article of footwear.  However, Park teaches an article of footwear (a midsole; figs. 2-3; see English translation; page 2, paras. 19-20; claim 1) comprising a bladder (bladder 12; fig. 2; claim 1), the bladder comprising a first fluid-filled segment (a first lateral segment; see fig. 2) extending in a first direction (extending in a lateral direction; see fig. 2), a second fluid-filled segment (a second lateral segment; see fig. 2) spaced apart from the first fluid-filled segment (see fig. 2) in a second direction transverse to the first direction (in a transverse direction; see fig. 2), a third fluid-filled segment (a transverse segment; fig. 2) extending in the second direction between the first fluid- filled segment and the second fluid-filled segment (see fig. 2), wherein the first direction is from a heel region of the article of footwear to a forefoot region of the article of footwear (see fig. 2).  Passke and Park are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the bladder as disclosed by Passke, to be positioned in a shoe sole, with wherein the first direction is from a heel region of the article of footwear to a forefoot region of the article of footwear as taught by Park, in order to use the bladder in an article of footwear to cushion a user's foot.
Passke does not explicitly disclose wherein the second fluid-filled segment being symmetrical to the first fluid-filled segment.  However, Fig. 2 of Passke does appear to show that the wherein the second fluid-filled segment being symmetrical to the first fluid-filled segment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the second fluid-filled segment as disclosed by Passke, with wherein the second fluid-filled segment being symmetrical to the first fluid-filled segment, in order to match the general shape of a rear part of a shoe sole.
Regarding claim 12, Passke and Park, in combination, disclose the article of footwear of Claim 11, and Passke further discloses wherein the first fluid-filled segment and the second fluid-filled segment are convergent (see annotated fig. 2).  
Regarding claim 13, Passke and Park, in combination, disclose the article of footwear of Claim 12.  By combination of Passke and Park, the first fluid-filled segment and the second fluid-filled segment would converge in a direction from the heel region to the forefoot region.  
Regarding claim 14, Passke and Park, in combination, disclose the article of footwear of Claim 11, and Passke further discloses wherein the third fluid-filled segment couples the first fluid-filled segment and the second fluid-filled segment (see annotated fig. 2).
Passke does not explicitly disclose wherein the third fluid-filled segment fluidly couples the first fluid-filled segment and the second fluid-filled segment.  However, one ordinary skill of the art would recognize that segments of a bladder are generally fluidly connected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the bladder as disclosed by Passke, with wherein the third fluid-filled segment fluidly couples the first fluid-filled segment and the second fluid-filled segment, in order to provide a bladder for a shoe sole with fluidly-connected segments for cushioning a user's foot.
Regarding claim 15, Passke and Park, in combination, disclose the article of footwear of Claim 11, and Passke further discloses the bladder further comprising a fourth fluid-filled segment (see annotated fig. 2) and a fifth fluid-filled segment (see annotated fig. 2) disposed on opposite sides of the third fluid-filled segment in the first direction (see annotated fig. 2).  
Regarding claim 16, Passke and Park, in combination, disclose the article of footwear of Claim 15, and Passke further discloses wherein the fourth fluid-filled segment and the fifth fluid-filled segment couple the first fluid-filled segment and the second fluid-filled segment (see annotated fig. 2).
Passke does not explicitly disclose wherein the fourth fluid-filled segment and the fifth fluid- filled segment fluidly couple the first fluid-filled segment and the second fluid-filled segment.  However, one ordinary skill of the art would recognize that segments of a bladder are generally fluidly connected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the bladder as disclosed by Passke, with wherein the fourth fluid-filled segment and the fifth fluid- filled segment fluidly couple the first fluid-filled segment and the second fluid-filled segment, in order to provide a bladder for a shoe sole with fluidly-connected segments for cushioning a user's foot.
Regarding claim 20, Passke and Park, in combination, disclose the article of footwear of Claim 11, and Passke further discloses wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis (figs. 3-4 show a left side view and a right side view of the bladder respectively; see figs. 3-4 and annotated fig. 2; description).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Passke (US Des. 364,036) and Park (KR 20020014022 A) and further in view of Case (US 2017/0265566 A1).
Regarding claim 17, Passke and Park, in combination, disclose the article of footwear of Claim 15, and Passke further discloses the bladder further comprising a connecting area extending between the third fluid-filled segment and the fourth fluid-filled segment and between the third fluid-filled segment and the fifth fluid-filled segment (see fig. 2).  
Passke does not explicitly disclose wherein the connecting area is a web area.  However, Case teaches a bladder (bladder 300; fig. 1; para. 0042) comprising: a first fluid-filled segment (segment 312; fig. 5; para. 0044) including a first terminal end (see annotated fig. 5) and a second terminal end (see annotated fig. 5) disposed on opposite ends of the first fluid-filled segment along a first longitudinal axis of the first fluid-filled segment (segment 312 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046); and a second fluid-filled segment (segment 311; fig. 5; para. 0044) including a third terminal end (segment 311 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046) and a fourth terminal end (see annotated fig. 5) disposed on opposite ends of the second fluid-filled segment along a second longitudinal axis of the second fluid-filled segment (see annotated fig. 5), the second fluid-filled segment being spaced apart from the first fluid-filled segment in a first direction transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 5) and convergent with the first fluid-filled segment (converge at least around the middle parts of the first and second fluid-filled segments; see fig. 5), wherein the bladder further comprising a third fluid-filled segment (segment 315; fig. 5; para. 0044) extending between the first fluid-filled segment and the second fluid-filled segment (see fig. 5; para. 0044), and a fourth fluid-filled segment (segment 314; fig. 5; para. 0044) and a fifth fluid-filled segment (segment 316; fig. 5; para. 0044) disposed on opposite sides of the third fluid-filled segment (see fig. 5) in a direction extending along the first longitudinal axis and the second longitudinal axis (see annotated fig. 5), the bladder further comprising a connecting web area (web area 308; fig. 5; paras. 0043-0044) extending between the third fluid-filled segment and the fourth fluid-filled segment and between the third fluid-filled segment and the fifth fluid-filled segment (see fig. 5; paras. 0043-0044).  Passke and Case are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the connecting area as disclosed by Passke, with wherein the connecting area is a web area, in order to flexibly connect all the segments of the bladder thereby cushioning a user's foot.
Regarding claim 18, Passke, Park and Case, in combination, disclose the article of footwear of Claim 17, but Passke does not explicitly disclose wherein the web area is recessed from a plane extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder.  However, Case teaches wherein the web area is recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302; therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (a plane along upper layer 301; see annotated fig. 8) extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder (upper layer 301 forms a first outer surface of segments 314, 315, 316 on an upper side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the web area, with wherein the web area is recessed from a plane extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder, as taught by Case, in order to providing a suitable configuration of the web area for flexibly connecting all the segments of the bladder thereby cushioning a user's foot.
Regarding claim 19, Passke, Park and Case, in combination, disclose the article of footwear of Claim 18, but Passke does not explicitly disclose wherein the web area is recessed from a plane extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder, the second side of the bladder being formed on an opposite side of the bladder than the first side.  However, Case teaches wherein the web area is recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302; therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (see annotated fig. 8) extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder (lower layer 302 forms a second outer surface of segments 314, 315, 316 on a lower side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082), the second side of the bladder being formed on an opposite side of the bladder than the first side (the lower side of the bladder is on an opposite side of the upper side; see fig.5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the web area, with wherein the web area is recessed from a plane extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder, the second side of the bladder being formed on an opposite side of the bladder than the first side, as taught by Case, in order to providing a suitable configuration of the web area for flexibly connecting all the segments of the bladder thereby cushioning a user's foot.

    PNG
    media_image1.png
    624
    1040
    media_image1.png
    Greyscale

Annotated Fig. 2 from US Des. 364,036


    PNG
    media_image2.png
    919
    880
    media_image2.png
    Greyscale

Annotated Fig. 5 from US 2017/0265566 A1

    PNG
    media_image3.png
    513
    1005
    media_image3.png
    Greyscale

Annotated Fig. 8 from US 2017/0265566 A1

Response to Arguments
Applicant's arguments with respect to the amended claims 1-20 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732